Citation Nr: 0724959	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-00 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for sterilization, 
claimed as a residual of mumps.

3.  Entitlement to service connection for a disability 
manifested by shortness of breath, claimed as due to asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

These claims were remanded by the Board in August 2004 in 
order to schedule a Board hearing.  The veteran testified at 
that hearing in May 2007.

The issue of "whether new and material evidence has been 
received to reopen a claim of service connection for 
bilateral hearing loss" is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for sterilization in 
June 1992 and notified the veteran of the decision and of his 
appellate rights; but, he did not timely appeal that 
determination, and the decision became final. 

2.  Evidence received since June 1992 is not material.

3.  The evidence of record does not show the veteran having a 
disability manifested by shortness of breath; or, a 
disability or any shortness of breath associated with 
asbestos exposure. 


CONCLUSIONS OF LAW

1.  The RO's unappealed June 1992 decision that denied 
service connection for sterilization is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (1992). 

2.  Evidence received since the June 1992 RO rating decision 
is not material; the claim of entitlement to service 
connection for sterilization is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Shortness of breath was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004)
 
In two letters, dated in September and November 2001, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand from the 
notices what was needed to substantiate his claims, and thus 
the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not sent notice of the 
requirements outlined in Dingess.  However, as service 
connection, nor a reopening of his claim for service 
connection, are not warranted, the Board finds that any 
failure to provide the veteran with additional notice 
regarding the disability rating or effective date elements of 
the claims on appeal has not resulted in any prejudice.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in October 2003, he was afforded a formal VA 
examination to assess the existence, extent, and any possible 
etiologies of genitourinary disorders.  
An examination was not provided regarding his shortness of 
breath claim, since there is no suggestion, except by 
unsubstantiated allegation, that this symptom exists or is 
related to a disability that may be associated with an 
established event, injury or disease during service.  See 
Wells v. Principi, 326 F. 3d 1381, 1384 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds that referral of the case for the purpose of obtaining 
a medical opinion is not warranted, that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  




Background & Analysis

I.  New & Material Evidence

In a June 1992 rating decision, the RO denied service 
connection for sterilization on the basis that there the 
evidence failed to establish a present diagnosis of 
sterilization and service medical records were silent as to 
the complaint, diagnosis, or treatment of that disorder.  
Thus, the claim was denied.  Because the veteran did not 
submit a Notice of Disagreement (NOD) to this rating 
decision, it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1992).  

The veteran filed an application to reopen his claim of 
service connection for sterilization in May 2001.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

According to the version of 38 C.F.R. § 3.156(a) in effect at 
the time the veteran filed his application to reopen, "new 
and material evidence" means evidence not previously 
submitted to agency decision-makers that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim."  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  See 
38 C.F.R. § 3.156 (2001).

Evidence associated with the claims folder since the RO's 
June 1992 rating decision includes post-service private and 
VA medical records, dated from March 2001 to March 2006.  
These records are negative for any complaints, diagnoses, or 
treatments of sterility.  As such, the additional pieces of 
evidence are not material; these records do not describe any 
current diagnosis of sterilization.  

The veteran also testified before the undersigned in May 
2007, and indicated that he was told he was sterile while in 
service.  He claims that he was told that this condition was 
due to mumps he contracted during service.  These claims are 
not substantiated by the evidence, particularly the service 
medical records, and the veteran is not competent to provide 
a diagnosis of sterilization.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Accordingly, this evidence does not support an unestablished 
fact necessary to substantiate the claim.  Consequently, VA 
has not received new and material evidence to reopen the 
veteran's claim, and this appeal must be denied.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he currently has shortness of 
breath that is due asbestos exposure during his military 
service.  

Service and post-service medical records are negative for 
complaint or treatment of the symptom of shortness of breath, 
or the diagnosis of a condition related to that symptom.  In 
fact, a VA respiratory assessment, dated in February 2006, 
shows that the veteran's respiratory pattern was regular, his 
breath sounds were clear on all lobes, and his respiratory 
effort was normal.  

There must be evidence of the current existence of a claimed 
disability in order for service connection to be granted for 
that disability.  See Rabideau, supra.  While the Board does 
not question the sincerity of the veteran's conviction, 
including as expressed in testimony provided in May 2007, 
that he has shortness of breath that is related to service, 
the Board also notes that, as a lay person, he is not 
competent to establish a medical diagnosis or etiology merely 
by his own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Since the veteran is not 
professionally qualified to offer or suggest a medical 
diagnosis or etiology, and because there exists no competent 
medical evidence that shows the veteran currently having 
shortness of breath, or a diagnosed disability related to 
that symptom, there is no basis upon which to establish 
service connection for this claim.  Thus, the Board finds 
that the preponderance of the evidence is against the claim, 
and it must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
sterility is denied.

Service connection for shortness of breath is denied.



REMAND

The veteran asserts that he suffers from hearing loss that is 
attributable to his active duty service.  Service medical 
records, dated in March 1969, show that the veteran was 
diagnosed with high frequency hearing loss of the left ear.  
The Board notes that the veteran has not been afforded a VA 
examination in connection with this claim.  Given the 
presence of hearing loss noted in service, an opinion is 
needed to ascertain whether the findings noted in service 
were the early manifestations of any current hearing loss.  
The Board also notes that 38 U.S.C.A. § 5103(a) notice 
requirements regarding disability rating and effective dates 
of the claim, as outlined in Dingess, have not been sent to 
the veteran.  This should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature, 
extent, and etiology of any existing 
hearing loss.  Prior to the examination, 
the complete claims folder should be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e. at least a 
50% probability) that any hearing loss 
found to be present had its onset during 
service.  

2.  The RO should send the veteran notice 
regarding the disability and effective 
date elements of his claim on appeal, as 
required by the Court in Dingess.  A copy 
of this notice should be placed in the 
file.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


